 



Exhibit 10.13.2
EXECUTION VERSION
SECOND AMENDMENT TO THE SALE AND SERVICING AGREEMENT
     This Second Amendment (this “Amendment”) to the Sale and Servicing
Agreement referenced below is entered into as of October 15, 2007, among
CapitalSource Funding VII Trust, a Delaware statutory trust (the “Issuer”), CS
Funding VII Depositor LLC, a Delaware limited liability company, as Depositor
(in such capacity, the “Depositor”), CapitalSource Finance LLC, a Delaware
limited liability company (“CapitalSource”), as Loan Originator (in such
capacity, the “Loan Originator”) and as Servicer (in such capacity, the
“Servicer”) and Wells Fargo Bank, National Association, a national banking
association, as Indenture Trustee on behalf of the Noteholders and as Paying
Agent (in such capacities, the “Indenture Trustee”), as Collateral Custodian
(the “Collateral Custodian”) and as Backup Servicer (the “Backup Servicer”).
RECITALS:
     WHEREAS, the Issuer, the Depositor, CapitalSource, the Loan Originator, the
Servicer, the Indenture Trustee, the Paying Agent, the Collateral Custodian and
the Backup Servicer are parties to the Sale and Servicing Agreement, dated as of
April 19, 2007 (as amended, supplemented and otherwise modified form time to
time including by this Amendment, the “Sale and Servicing Agreement”);
     WHEREAS, the parties hereto desire to amend the Sale and Servicing
Agreement pursuant to Section 13.02(b) thereof as more specifically set forth
below;
     NOW, THEREFORE, in consideration of the mutual covenants and undertakings
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     Section 1. Amendments to the Sale and Servicing Agreement. Upon the
execution and delivery of this Amendment by all parties hereto, the Sale and
Servicing Agreement is hereby amended as follows:
          (a) Section 1.01 of the Sale and Servicing Agreement is hereby amended
by amending and restating the following definitions contained therein in their
entirety:
          “Breakage Cost: All costs, fees, expenses and liabilities of the
Paying Agent, each Hedge Counterparty and the Noteholders resulting from (i) the
termination of this Agreement pursuant to Section 12.02, (ii) the non-transfer
of any Loans by the Issuer after the Issuer has given notice of a proposed
upcoming Transfer Date for such Loans and/or (iii) any prepayment in part of the
Notes on a date other than a Payment Date.”
          “Concentration Limitation: On any date of determination:

  (i)   the aggregate Principal Balance of all Eligible Loans made to a single
Obligor shall not exceed the greater of (i) 3% of the

 



--------------------------------------------------------------------------------



 



      aggregate Principal Balance of all Eligible Loans, or (ii) $30,000,000;
provided however that in no event shall the aggregate Principal Balance of all
Eligible Loans made to a single Obligor exceed $50,000,000;

  (ii)   no more than 25% of the aggregate Principal Balance of all Eligible
Loans shall have a Principal Balance in excess of $25,000,000;     (iii)  
(A) the aggregate Principal Balance of all Eligible Loans the Obligors of which
are domiciled within a single state (other than Florida and California) shall
not exceed the greater of (x) $20,000,000 and (y) 20% of the aggregate Principal
Balance of all Eligible Loans and (B) the aggregate Principal Balance of all
Eligible Loans in either the state of Florida or the state of California shall
not exceed the greater of (x) $20,000,000 and (y) 30% of the aggregate Principal
Balance of all Eligible Loans;     (iv)   the aggregate Principal Balance of
Eligible Loans for which the Obligor is domiciled outside of the United States
or Canada shall not exceed the greater of (x) $20,000,000 and (y) 10% of the
aggregate Principal Balance of all Eligible Loans;     (v)   the aggregate
Principal Balance of Eligible Loans within a single industry (which shall be
determined by the Loan Originator based on the four digit NAIC code and included
on the Loan Schedule) shall not exceed the greater of (x) $20,000,000 and
(y) 30% of the aggregate Principal Balance of all Eligible Loans;     (vi)   the
aggregate Principal Balance of Subordinated Loans shall not exceed the greater
of (x) $20,000,000 and (y) 20% of the aggregate Principal Balance of all
Eligible Loans;     (vii)   the aggregate Principal Balance of Eligible Loans
assigned Loan Rating 4 shall not exceed 20% of the aggregate Principal Balance
of all Eligible Loans and the aggregate Principal Balance of all Eligible Loans
and the aggregate Principal Balance of Eligible Loans assigned Loan Rating 5
shall not exceed 10% of the aggregate Principal Balance of all Eligible Loans;  
  (viii)   the aggregate Principal Balance of DIP Loans shall not exceed the
greater of (x) $20,000,000 or (y) 20% of the aggregate Principal Balance of all
Eligible Loans;     (ix)   the aggregate Principal Balance of Eligible Loans
subject to Scheduled Payments of interest on a basis other than monthly shall
not exceed the greater of (x) $20,000,000 and (y) 25% of the aggregate Principal
Balance of all Eligible Loans;

2



--------------------------------------------------------------------------------



 



  (x)   the aggregate Principal Balance of all Senior B-Note Loans shall not
exceed the greater of (x) $20,000,000 and (y) 20% of the aggregate Principal
Balance of all Eligible Loans; provided, however that any Senior B-Note Loan or
portion thereof in excess of this limitation shall be considered a Subordinated
Loan for purposes of determining eligibility;     (xi)   the aggregate Principal
Balance of Eligible Loans to Obligors principally engaged in the origination of
mortgage loans to borrowers who have less than perfect (i.e., less than “A”)
credit histories, higher debt to income ratios or whose loans otherwise were
underwritten with exceptions to customary “A” quality underwriting guidelines or
who present other risks shall not exceed $0;     (xii)   the aggregate Principal
Balance of Assigned Loans shall not exceed the greater of (x) $20,000,000 and
(y) 20% of the aggregate Principal Balance of all Eligible Loans;     (xiii)  
the aggregate Principal Balance of Acquired Loans shall not exceed 50% of the
aggregate Principal Balance of all Eligible Loans;     (xiv)   the aggregate
Principal Balance of any single bulk purchase of Acquired Loans shall not exceed
the greater of (x) $20,000,000 and (y) 20% of the aggregate Principal Balance of
all Eligible Loans without the approval of the Initial Noteholder;     (xv)  
the sum of (a) the aggregate Principal Balance of Senior Loans and Senior B-Note
Loans with an original term to maturity of 7 years or greater and (b) the
aggregate Principal Balance of Subordinated Loans with an original term to
maturity of 10 years or greater shall not exceed $100,000,000;     (xvi)   the
aggregate outstanding principal balance of the Rated Retained Securities shall
not exceed 2.5% of the aggregate Principal Balance;     (xvii)   the weighted
average life of the Loan Pool shall not exceed 4.0 years; and     (xviii)   the
Loan Margin shall not be less than 3.00%.”

          “Excess Spread: For any date of determination, a percentage equal to
the excess, if any, of (x) the weighted average Loan Interest Rate of the Loan
Pool (determined based on the unpaid principal balance of the Loans in the Loan
Pool) and (y) the sum of (i) the Note Interest Rate multiplied by the weighted
average Purchase Price

3



--------------------------------------------------------------------------------



 



Percentage of the Eligible Loans and (ii) the rate at which the Trust Fees and
Expenses accrue.”
          “Loan Originator: CapitalSource and its permitted successors and
assigns; all Loans originated by CapitalSource CF LLC and acquired by
CapitalSource (or its permitted successors and assigns) from CapitalSource CF
LLC shall be deemed to have been originated by CapitalSource (or its permitted
successors and assigns) provided such acquisition is reflected on the Borrowing
Base Certificate.”
          “Payment Date: The 15th day of each calendar month commencing on the
first such 15th day to occur after the first Transfer Date, or if any such day
is not a Business Day, the first Business Day immediately following such day,
provided that if the Maturity Date would otherwise fall on a date that is not a
Payment Date, such Maturity Date shall occur on the next succeeding Payment
Date.”
          “Purchase Price Percentage: On any Business Day, with respect to each
Loan, a percentage determined as follows:
     (a) with respect to all Senior Secured Loans assigned Loan Rating 1, Loan
Rating 2, Loan Rating 3 or Loan Rating 4, 85%;
     (b) with respect to all Subordinated Loans assigned Loan Rating 1, Loan
Rating 2, Loan Rating 3 or Loan Rating 4, 65%;
     (c) with respect to all Senior Secured Loans assigned Loan Rating 5, 50%;
     (d) with respect to all Subordinated Loans assigned Loan Rating 5, 25%;
     (e) with respect to all Loans assigned Loan Rating 6, 0%;
     (f) with respect to any securities in clause (i) or (ii) of the definition
of “Rated Retained Securities,” 75%; and
     (g) with respect to any securities in clause (iii) of the definition of
“Rated Retained Securities,” a percentage to be agreed upon by mutual consent of
the Majority Noteholders and the Issuer.”
          “Required Overcollateralization Amount: With respect to any Business
Day, an amount equal to the greatest of (a) the excess, if any, of (i) the Pool
Principal Balance on such Business Day and (ii) the Pool Purchase Price (reduced
by the amount, without duplication, of any Loan in excess of the Concentration
Limitations, as determined in the definition of “Borrowing Base”); (b) an amount
equal to 15% of the aggregate Principal Balance of the Eligible Loans; and
(c) the Required Equity Contribution.”

4



--------------------------------------------------------------------------------



 



          “Revolving Period: With respect to the Notes, the period commencing on
the Closing Date and ending on the earlier of (i) the Maturity Date unless
extended by the mutual agreement of CapitalSource and the Initial Noteholder
within thirty (30) days prior to the expiration date and (ii) the date on which
the Revolving Period is terminated pursuant to Section 2.08.”
          (b) The definition of “Borrowing Base” in Section 1.01 of the Sale and
Servicing Agreement is hereby amended to add the following after the phrase
“minus the amount (calculated without duplication) by which such Eligible Loans
exceed the Concentration Limitation”: “(with respect to clause (xvii) of the
definition of “Concentration Limitation,” Eligible Loans with the longest
weighted average life shall be excluded first and, with respect to clause
(xviii) of the definition of “Concentration Limitation,” Eligible Loans with the
lowest Loan Margin shall be excluded first)”.
          (c) The definition of “Required Loan Documents” in Section 1.01 of the
Sale and Servicing Agreement is hereby amended by adding at the end of clause
(a) of such definition: “all operative documents effectuating the sale or
transfer of such Eligible Loan from CapitalSource CF LLC to the Loan Originator
(if set forth on the Loan Schedule)”.
          (d) The definition of “Trigger Event” in Section 1.01 of the Sale and
Servicing Agreement is hereby amended by deleting the reference therein to
“2.00%” and replacing it with “2.15%”.
          (e) Section 2.06 of the Sale and Servicing Agreement is hereby amended
by adding the following language at the end of the section:
          On or before the date of the initial sale or transfer of any Loan
originated by CapitalSource CF LLC and acquired by CapitalSource from
CapitalSource CF LLC, the Servicer shall have delivered to the Initial
Noteholder (1) a form of assignment approved in writing by the Initial
Noteholder and (2) a single satisfactory legal opinion concerning Loans
originated by CapitalSource CF LLC and acquired from time to time by
CapitalSource from CapitalSource CF LLC pursuant to an assignment in such form.
          (f) Section 3.04 of the Sale and Servicing Agreement is hereby amended
by adding the following new provision Section 3.04(uu):
     “(uu) after giving effect to such transfer of any Loan, the weighted
average life of the Loan Pool shall not exceed 4.0 years; and”
          (g) Section 3.04 of the Sale and Servicing Agreement is hereby amended
by adding the following new provision Section 3.04(vv):
     “(vv) after giving effect to such transfer of any Loan, the Loan Margin
shall not be less than 3.00%.”
          (h) Section 3.06(b)(i)(A) of the Sale and Servicing Agreement is
hereby amended and restated in its entirety as follows:

5



--------------------------------------------------------------------------------



 



     “(A) After giving effect to the Disposition on any Optional Disposition
Date, (i) the remaining Note Principal Balance shall not exceed the lesser of
the Maximum Note Principal Balance and the Borrowing Base, (ii) the weighted
average life of the Loan Pool shall not exceed 4.0 years and (iii) the Loan
Margin shall not be less than 3.00%;”
          (i) Section 3.06 of the Sale and Servicing Agreement is hereby amended
by amending and restating in its entirety the last paragraph of subsection
(b) thereof as follows:
          “The Initial Noteholder shall have the right, in its sole discretion,
upon and following the termination of the Revolving Period, to direct the Loan
Originator, the Issuer and the Depositor to effect a Disposition. Any such
Disposition shall be effected by the Loan Originator, the Issuer and the
Depositor in a commercially reasonable manner. The Issuer may effect a
Disposition directly to any special purpose entity provided that (1) the Issuer
shall not make any representations and warranties regarding such Disposition or
any of the Loans or other property subject thereto and (2) such special purpose
entity agrees in writing to the Issuer not to, prior to the date which is two
years and one day after the payment in full of the all of the Notes, acquiesce,
petition or otherwise, directly or indirectly, invoke or cause the Issuer or
Depositor to invoke the process of any governmental authority for the purpose of
commencing or sustaining a case against the Issuer or the Depositor under any
Federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Issuer or the Depositor any substantial part of their respective property
or ordering the winding up or liquidation of the affairs of the Issuer or the
Depositor.”
          (j) Section 5.01(c)(5)(ii) of the Sale and Servicing Agreement is
hereby amended and restated in its entirety as follows:
          “(ii) to distribute on such Payment Date the following amounts in the
following order: (a) to the Indenture Trustee, an amount equal to one-twelfth of
the annual Indenture Trustee Fee and all unpaid Indenture Trustee Fees from
prior Payment Dates and all amounts owing to the Indenture Trustee pursuant to
Section 6.07 of the Indenture, (b) to the Servicer, an amount equal to the
Servicing Compensation (only if CapitalSource is not the Servicer and such
amounts were not previously retained by the Servicer) and any Servicing Advance
Reimbursement Amounts, (c) to the reimbursement or payment of any expenses
incurred by the Indenture Trustee in connection with the appointment of a
successor Servicer pursuant to Section 9.02 hereof, (d) to the Back-up Servicer,
an amount equal to one-twelfth of the annual Backup Servicer Fee and (e) on each
anniversary of the Closing Date, to the Owner Trustee, an amount equal to the
Owner Trustee Fee;”
          (k) Section 5.01(c)(5)(v) of the Sale and Servicing Agreement is
hereby amended and restated in its entirety as follows:
          “(v) to the holders of the Notes pro rata, the amount required to
maintain the Required Overcollateralization Amount for such Payment Date;
provided,

6



--------------------------------------------------------------------------------



 



however, that if (a) a Trigger Event shall have occurred and be continuing,
(b) an Event of Default under the Indenture or Default shall have occurred and
be continuing or (c) the Revolving Period shall have terminated, the holders of
the Notes shall receive, in respect of principal of the Notes, all remaining
amounts on deposit in the Distribution Account;”
          (l) Section 10.03 of the Sale and Servicing Agreement is hereby
amended and restated in its entirety as follows:
          “All Custodial Loan Files shall be kept in fire resistant vaults,
rooms or cabinets at the office of the Collateral Custodian set forth in
Section 13.06 hereof, or at such other office as shall be specified to the
Indenture Trustee by the Collateral Custodian in a written notice delivered at
least forty-five (45) days prior to such change. All Custodial Loan Files shall
be placed together with an appropriate identifying label and maintained in such
a manner so as to permit retrieval and access upon delivery of the request for
release of, in the form of Exhibit H attached hereto. All Custodial Loan Files
shall be clearly segregated from any other documents or instruments maintained
by the Collateral Custodian.”
          (m) The first paragraph of Section 12.02 of the Sale and Servicing
Agreement is hereby amended and restated in its entirety as follows:
          “The Servicer may, at its option, effect an early termination of this
Agreement and the Collateral on any Business Day. The Servicer shall effect such
early termination by providing notice thereof to the Indenture Trustee and Owner
Trustee and paying all amounts due the Indenture Trustee, the Owner Trustee and
the Noteholders hereunder, including any Breakage Costs (the “Termination
Price”).”
          (n) The Sale and Servicing Agreement is hereby amended by inserting
EXHIBIT H thereto in the form attached hereto as EXHIBIT 1.
     Section 2. Representations and Warranties. Each of the Issuer, the
Depositor, the Loan Originator and the Servicer hereby represents and warrants
that (i) it has the power and is duly authorized to execute and deliver this
Amendment, (ii) this Amendment has been duly authorized, executed and delivered,
(iii) it is and will continue to be duly authorized to perform its respective
obligations under the Basic Documents and this Amendment, (iv) the execution,
delivery and performance by it of this Amendment shall not (1) result in the
breach of, or constitute (alone or with notice or with the lapse of time or
both) a default under, any material agreement or instrument to which it is a
party in each case that is likely to affect materially and adversely its ability
to carry out the transactions contemplated hereby, (2) violate (A) any provision
of law, statute, rule or regulation, or organizational documents or other
constitutive documents, (B) any order of any Governmental Authority or (C) any
provision of any material indenture, agreement or other instrument to which it
is a party or by which it or any of its property is or may be bound in each case
that is likely to affect materially and adversely its ability to carry out the
transactions contemplated hereby, or (3) result in the creation or imposition of
any Lien upon or with respect to any property or assets now owned or hereafter
acquired by the Issuer other than pursuant to the Basic Documents, (v) this
Amendment and each of the Basic Documents to which it is a party or by which it
or its assets may be or is bound

7



--------------------------------------------------------------------------------



 



constitutes its legal, valid and binding obligations, enforceable against it
(subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium and similar laws affecting creditors’
rights generally and to general principles of equity), (vi) except as publicly
disclosed, there are no actions, suits, investigations (civil or criminal) or
proceedings at law or in equity or by or before any Governmental Authority
pending or, to its knowledge, threatened against or affecting it or any of its
business, property or rights (1) which involve any Basic Document or (2) which
would be materially likely to result in a material adverse effect on its
business, assets, operations or financial condition, (vii) it is not in default
or violation with respect to any law, rule or regulation, judgment, writ,
injunction or decree order of any court, governmental authority, regulatory
agency or arbitration board or tribunal, the effect of which would have a
material adverse effect on its business, assets, operations or financial
condition and (viii) no Default or Event of Default has occurred or is
continuing. Except as expressly amended by the terms of this Amendment, all
terms and conditions of the Sale and Servicing Agreement shall remain in full
force and effect and are hereby ratified in all respects. Neither the Initial
Noteholder nor the Certificateholder object to the execution of this Amendment
by Wilmington Trust Company or the Issuer.
     Section 3. No Reliance. Each of the Issuer, the Depositor, the Loan
Originator and the Servicer hereby acknowledges that it has not relied on the
Initial Noteholder, the Hedge Counterparty or the Certificateholder or any of
their respective officers, directors, employees, agents and “control persons” as
such term is used under the Act and under the Securities Exchange Act of 1934,
as amended, for any tax, accounting, legal or other professional advice in
connection with the transactions contemplated by this Amendment or the Basic
Documents, that each of the Issuer, the Depositor, the Loan Originator and the
Servicer has retained and been advised by such tax, accounting, legal and other
professionals as it has deemed necessary in connection with the transactions
contemplated by this Amendment and the Basic Documents and that each of the
Initial Noteholder, the Hedge Counterparty and the Certificateholder makes no
representation or warranty, and shall have no liability with respect to, the
tax, accounting or legal treatment or implications relating to the transactions
contemplated by this Amendment and the Basic Documents.
     Section 4. Defined Terms; Headings. All capitalized terms used herein,
unless otherwise defined herein, have the same meanings provided herein or in
the Sale and Servicing Agreement. The headings of the various Sections of this
Amendment have been inserted for convenience of reference only and shall not be
deemed to be part of this Amendment.
     Section 5. Limited Amendment. This Amendment is limited precisely as
written and shall not be deemed to (a) be a consent to a waiver or any other
term or condition of the Sale and Servicing Agreement, the other Basic Documents
or any of the documents referred to therein or executed in connection therewith
or (b) prejudice any right or rights the Initial Noteholder or the Hedge
Counterparty may now have or may have in the future under or in connection with
the Sale and Servicing Agreement, the other Basic Documents or any documents
referred to therein or executed in connection therewith. Whenever the Sale and
Servicing Agreement is referred to in the Sale and Servicing Agreement or any of
the instruments, agreements or other documents or papers executed and delivered
in connection therewith, it shall be deemed to mean the Sale and Servicing
Agreement, as the case may be, as modified by this Amendment. Except as

8



--------------------------------------------------------------------------------



 



hereby amended, no other term, condition or provision of the Sale and Servicing
Agreement shall be deemed modified or amended, and this Amendment shall not be
considered a novation.
     Section 6. Construction; Severability. This Amendment is a document
executed pursuant to the Sale and Servicing Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered or applied in
accordance with the terms and provisions thereof. If any one or more of the
covenants, agreements, provisions or terms of this Amendment shall be held
invalid in a jurisdiction for any reason whatsoever, then, in such jurisdiction,
such covenants, agreements, provisions or terms shall be deemed severable from
the remaining covenants, agreements, provisions or terms of this Amendment and
shall in no way affect the validity or enforceability of the other covenants,
agreements, provisions or terms of this Amendment.
     Section 7. Counterparts; Facsimile Signature. This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement. The parties may execute facsimile copies of this Amendment
and the facsimile signature of any such party shall be deemed an original and
fully binding on said party.
     Section 8. Governing Law. This Amendment shall be governed and construed in
accordance with the applicable terms and provisions of Section 13.05 (Governing
Law) of the Sale and Servicing Agreement, which terms and provisions are
incorporated herein by reference.
     Section 9. Instructions to Owner Trustee; Limitation on Liability. The
Depositor, as sole Certificateholder, hereby instructs the Owner Trustee,
pursuant to Section 6.3 of the Trust Agreement, to execute and deliver this
Amendment. It is expressly understood and agreed by the parties hereto that
(a) this Amendment is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee of CapitalSource Funding
VII Trust, in the exercise of the powers and authority conferred and vested in
it, (b) each of the representations, undertakings and agreements herein made on
the part of the Issuer is made and intended not as personal representations,
undertakings and agreements by Wilmington Trust Company but is made and intended
for the purpose for binding only the Issuer, (c) nothing herein contained shall
be construed as creating any liability on Wilmington Trust Company, individually
or personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto and (d) under
no circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Amendment or any other related documents.
     Section 10. Recordation of Amendment. To the extent permitted by applicable
law, this Amendment, or a memorandum thereof if permitted under applicable law,
is subject to recordation in all appropriate public offices for real property
records in all of the counties or other comparable jurisdictions and in any
other appropriate public recording office or elsewhere, such recordation to be
effected by the Servicer at the Securityholders’ expense on direction of the
Initial Noteholder but only when accompanied by an Opinion of Counsel to the
effect that

9



--------------------------------------------------------------------------------



 



such recordation materially and beneficially affects the interests of the
Securityholders or is necessary for the administration or servicing of the
Loans.
     Section 11. Successor and Assigns. This Amendment shall be governed by,
subject to and construed in accordance with the applicable terms and provisions
of Section 13.10 (Successor and Assigns) of the Sale and Servicing Agreement,
which terms and provisions are incorporated herein by reference.
     Section 12. Acknowledgement as to Restructuring of the CS Funding VII
Financing Facility. The parties hereto acknowledge that (i) this Amendment
satisfies for all purposes the condition contemplated by Section 3 of that
certain First Amendment to the Note Purchase Agreement, dated as of August 2,
2007, by and among the Issuer, the Depositor, CapitalSource and Citigroup Global
Markets Realty Corp., as Purchaser, that the parties to the Basic Documents
enter into an amendment in form and substance satisfactory to the Initial
Noteholder on or before October 15, 2007 to substantially conform the
concentration limitations, covenants, representations and warranties set forth
in the CSII Financing Facility referenced therein and (ii) a Termination Date
shall not have occurred as a result of such Section 3.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
the Sale and Servicing Agreement to be duly executed by their respective
authorized officers as of the day and year first written above.

            CAPITALSOURCE FUNDING VII TRUST,
      By:   Wilmington Trust Company, not in its individual capacity but solely
as Owner Trustee               By:   /s/ Rachel L. Simpson       Name:   Rachel
L. Simpson       Title:   Sr. Financial Services Officer       CS FUNDING VII
DEPOSITOR LLC, as Depositor
      By:   /s/ Jeffrey A. Lipson       Name:   Jeffrey A. Lipson       Title:  
Vice President and Treasurer       CAPITALSOURCE FINANCE LLC, as Loan Originator
and Servicer
      By:   /s/ Jeffrey A. Lipson       Name:   Jeffrey A. Lipson       Title:  
Vice President and Treasurer       WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Indenture Trustee, Collateral
Custodian and Backup Servicer
      By:   /s/ Jeanine C. Casey       Name:   Jeanine C. Casey       Title:  
Assistant Vice President    

[Signature Pages to Second Amendment to Sale and Servicing Agreement]

 



--------------------------------------------------------------------------------



 



          ACKNOWLEDGED AND AGREED:

CITIGROUP GLOBAL MARKETS REALTY CORP.
      By:   /s/ Gerald F. Keefe       Name:   Gerald F. Keefe       Title:  
Authorized Signatory       CAPITALSOURCE FINANCE LLC, as sole Certificateholder
      By:   /s/ Jeffrey A. Lipson       Name:   Jeffrey A. Lipson       Title:  
Vice President and Treasurer      

 